Citation Nr: 0107851	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected chondromalacia of the left knee, reduced to 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from January 1971 to October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  By a Board decision in March 
1996, the veteran's rating for service-connected 
chondromalacia of the left knee was increased from 10 percent 
to 20 percent disabling on the basis of an extraschedular 
rating.  The effective date assigned for the extraschedular 
increase was June 22, 1990.  In November 1998, the RO 
proposed to reduce the 20 percent rating to 10 percent, and a 
rating decision in June 1999 reduced the rating, effective 
from September 1, 1999.  The veteran entered a notice of 
disagreement with the reduction in June 1999, a statement of 
the case was issued in July 1999, and the veteran perfected 
his appeal to the Board on the issue of restoration of a 20 
percent rating, as indicated by a VA Form 9 received in 
August 1999.  

On the VA Form 9 received in August 1999, the veteran wrote 
that he was appealing the RO's reduction of the rating for 
the left knee disability from 20 percent to 10 percent.  As 
such, notwithstanding the characterization of the issue as 
one of evaluation of the rating (statement of the case) or an 
"increased" rating (representative's brief), the only issue 
currently in appellate status before the Board is entitlement 
to "restoration" of a 20 percent rating for service-
connected chondromalacia of the left knee, which had been 
reduced to 10 percent disabling.  See 38 U.S.C.A. § 7105(a) 
(West 1991) ("benefits sought on appeal must be clearly 
identified"); see also 38 C.F.R. § 20.202 (2000) 
(substantive appeal must contain the necessary information, 
and must identify the issue or issues being appealed).  A 
claim arising from an action of the RO reducing the rating of 
a service-connected disability for compensation purposes is a 
claim for restoration of the prior rating, not a claim for an 
increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).

FINDINGS OF FACT

1.  A March 1996 Board decision increased the veteran's 
rating for service-connected chondromalacia of the left knee 
from 10 percent to 20 percent disabling, finding that the 
veteran's left knee symptomatology of pain, periodic locking, 
the need for a brace, and thigh and calf atrophy, warranted 
an extraschedular rating to 20 percent. 

2.  The veteran's service-connected chondromalacia of the 
left knee was rated 20 percent for more than 5 years when the 
RO reduced the rating to 10 percent.

3.  The reduction of the veteran's disability rating for 
service-connected chondromalacia from 20 percent to 10 
percent was based on only one VA examination in August 1998. 

4.  The evidence at the time of the June 1999 reduction 
decision does not clearly warrant the conclusion that 
sustained improvement of the left knee disability had been 
demonstrated; the evidence at the time of the June 1999 
reduction decision still includes evidence of left knee 
symptomatology of pain, periodic locking, the need for a 
brace, and thigh and calf atrophy. 


CONCLUSION OF LAW

The reduction in the rating assigned service-connected 
chondromalacia of the left knee from 20 percent to 10 percent 
was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (rating schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability: a 10 percent rating will be assigned where the 
disability is slight; a 20 percent rating is warranted where 
the disability is moderate; and a 30 percent rating is 
warranted where the disability is severe.  38 C.F.R. § 4.71a.

In exceptional cases, where the schedular ratings are found 
to be inadequate to rate the impairment of earning capacity, 
VA may award an extra-schedular rating commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.   The governing norm in these 
exceptional cases is a finding that the case presents such 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

A March 1996 Board decision increased the veteran's rating 
for service-connected chondromalacia of the left knee from 10 
percent to 20 percent disabling, finding that the veteran's 
left knee symptomatology of pain, periodic locking, the need 
for a brace, and thigh and calf atrophy, warranted an 
extraschedular rating to 20 percent.  The effective date 
assigned for the rating increase to 20 percent was June 22, 
1990.  Because a schedular 10 percent rating had been in 
effect since 1979 under Diagnostic Code 5257, the effect of 
the March 1996 Board decision was to grant an additional 10 
percent extraschedular rating for service-connected 
chondromalacia of the left knee under the provisions of 
38 C.F.R. § 3.321(b)(1).

Based on an August 1998 VA examination report, in November 
1998 the RO proposed to reduce the 20 percent rating to 10 
percent.  The purported basis of the reduction was the August 
1998 VA examination report findings, including clinical 
findings of no deformity, stable ligaments, negative Mcmurray 
and Drawer tests, normal X-ray findings, and no evidence of 
chondromalacia.  A rating decision in June 1999 reduced the 
rating, effective from September 1, 1999.  

Since the veteran's service-connected chondromalacia of the 
left knee was rated 20 percent for more than 5 years when the 
RO reduced the rating to 10 percent, the provisions of 
38 C.F.R. § 3.344(a) (2000) apply.  Where the rating has been 
in effect for over 5 years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are applicable.  The requirements of 
38 C.F.R. § 3.344(a) include:

(1) a review of the entire record of 
examinations and the medical-industrial 
history to ascertain whether the recent 
examination is full and complete;
(2) examinations less full and complete 
than those on which payments were 
authorized or continued will not be used 
as a basis of reduction;
(3) ratings will not be reduced on any 
one examination, except where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated;
(4) it is reasonably certain that any 
material improvement will be maintained 
under the ordinary conditions of life.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the circumstances under which rating 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the VA Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
Court, in Brown v. Brown, 5 Vet. App. 413, 419 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has occurred, but also that 
improvement in a disability actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.

The Court has also held that, where a rating had been in 
effect for over 5 years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examinations, a specific finding of "material improvement" 
in the condition must be made to sustain a reduction action.  
Brown, 5 Vet. App. at 419-420.  The Board finds that in this 
veteran's case the evidence does not demonstrate that the 
veteran's left knee chondromalacia underwent "material" or 
"sustained" improvement between the date of an award of a 
20 percent rating and the RO's reduction action.  

The evidence at the time of the June 1999 reduction decision 
does not demonstrate "sustained improvement" of left knee 
disability, especially of the factors upon which the Board, 
in March 1996, relied in granting an additional 10 percent 
extraschedular rating.  That evidence continued to show left 
knee pain, periodic locking, the need for a brace, and thigh 
and calf atrophy.  The August 1998 VA examination, for 
example, noted the veteran's complaints of pain on pressure 
and loss of tone of quadriceps muscles.  Additional evidence 
includes the veteran's personal hearing testimony regarding 
continued, reportedly even worsening, left knee 
symptomatology, including left knee pain.  Private letters 
and medical records from G.E., D.O., dated in 1996 and 1997 
reflect the veteran's consistent reporting of complaints of 
left knee pain, the use of a cane or brace, that the left 
knee "gives out," locking, and instability.  A bone scan in 
August 1998 of the left knee even included findings 
consistent with arthritis, which had not been revealed by X-
rays.  The Board finds this evidence does not demonstrate 
that sustained improvement of the veteran's left knee 
disability had been demonstrated. 

The evidence of record does not clearly warrant the 
conclusion that sustained improvement of the left knee 
disability had been demonstrated, and the reduction from 20 
percent to 10 percent was based on only the August 1998 VA 
examination. The Board further notes that the RO failed to 
even address the question of sustained improvement.  That is, 
the provisions of 38 C.F.R. § 3.344 applicable to this case 
were not complied with.  The Court has held that, where the 
provisions of 38 C.F.R. § 3.343, and 38 C.F.R. § 3.344 by 
analogy, are not appropriately applied, the decision to 
reduce the veteran's disability rating will be found void ab 
initio as not in accordance with the law.  See Dofflemeyer, 2 
Vet. App. at 282.

Additionally, the June 1999 reduction rating decision did not 
include a review of the entire record of examinations and the 
medical-industrial history to ascertain whether the recent VA 
examination in August 1998 was full and complete.  For these 
reasons, the Board must find that the reduction in the rating 
assigned service-connected chondromalacia of the left knee 
from 20 percent to 10 percent was not warranted, and, thus, 
the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 
5107; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.105(e), 
3.321(b)(1), 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257. 







ORDER

A 20 percent rating for service-connected chondromalacia of 
the left knee is restored. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

